Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims 1-2 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 10, 998,056 (hereinafter U.S. Pat. No. ‘056). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-15 of U.S. Pat. No. ‘056 recites similar limitations in claims 1-2 of the present application.
Regarding claims 1-2 of the present application, claim 14 of U.S. Pat. No. ‘056 recites “A method for operating a memory system, the method comprising: 
generating a status read command to determine a current state of a semiconductor memory in response to a request from a host; 
reading status data of the semiconductor memory in response to the status read command and outputting the status data to a controller; 
determining a detailed period of a currently performed memory operation ( claimed first operation) of the semiconductor memory based on a ready/busy signal and the status data of the semiconductor memory; 
a suspend command such that the semiconductor memory suspends the currently performed memory operation when the detailed period is a suspension-allowed period; and 
suspending the currently performed memory operation in response to the suspend command.”
Claim 15 of U.S. Pat. No. ‘056 recites “The method of claim 14, further comprising: 
suspending the currently performed memory operation and then performing a read operation (claimed second operation) in response to a read operation command (it is understood that the read operation (claimed second operation) is performed while the currently performed operation (claimed first operation) is suspended); and 
resuming the memory operation that was being performed before the memory operation was suspended in response to a resume command after the read operation that was performed (claimed completion of the second operation) after the suspending of the memory operation is completed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (U.S. Patent Application Publication No. 2021/0191664).
Regarding claims 1-2 of the present application, KIM discloses in Figures 1-2, 10A-10B a controller [200] coupled to a semiconductor device [100] includes a memory cell array [110], a peripheral circuit [120] and a control logic [130] (paragraph [0030], [0041]), wherein “when the a first operation of the semiconductor memory device [100] is not completed, the controller [200] may transfer any one of a command for a second operation and an operation suspend command to the semiconductor memory device [100] according to an operation mode of the semiconductor memory device [100].” (paragraph [0035]).
“the controller [200] may generate the operation command for performing the second operation and transfer the operation command to the semiconductor memory device [100], when the semiconductor memory device [100] is in the busy status. In response to the reception of the operation command for performing the second operation, the semiconductor memory device [100] may suspend the performance of the first operation, perform the second operation, and resume the first operation after the performance of the second operation is completed.” (paragraph [0038]).
KIM also show in Figures 12 and Figure 14 the flow chart and timing diagram of the memory device in the second mode, wherein during the duration from t12 to t14, the erase operation (claimed first operation) is suspended, that would be understood as the claimed suspension-allowed period (paragraphs [0162]-[0164]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUGAHARA et al. is cited to show a memory device includes a logic controller suspends the first operation while performing the second operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827